John F. STROUD, Jr., Chief Judge. Appellant, Eddie Rodgers, was aggravated by a jury a gun at Bryant Young, who had come to his house to take his younger sister out on a date. During the sentencing phase of the trial and over the State’s objection, pursuant to Ark. Code Ann. § 16-97-101(4) (Supp. 2001), the trial judge, in his discretion, instructed the jury that it could recommend an alternative sentence of probation. He pointed out that any such recommendation would not be binding on the court. However, the jury returned with a sentence of three years in the Arkansas Department of Correction and a $5,000 fine, which the trial court accepted. After sentencing had been pronounced, appellant’s counsel asked the trial judge if he would consider setting aside the jury’s sentence of three years in prison and placing appellant on three years’ probation if appellant agreed to pay the $5,000 fine in a shorter period of time. The deputy prosecuting attorney requested that the trial judge follow the jury’s recommendation. The trial judge responded that “had the jury recommended [probation], I probably would, but I have not gone against a jury yet and I don’t think this would be the appropriate time to start.” Appellant now appeals, arguing that the trial court erred in failing to exercise his discretion by refusing to place appellant on probation after the jury had sentenced him to three years in the Department of Correction. We affirm. In support of his argument, appellant cites Acklin v. State, 270 Ark. 879, 606 S.W.2d 594 (1980), and Wing v. State, 14 Ark. App. 190, 686 S.W.2d (1985). However, both of these cases are distinguishable from the present case. The issue in those cases was whether the trial judge abused his discretion with regard to ordering sentences to run consecutively or concurrently; an issue that is solely the trial judge's decision. See Ark. Code Ann. § 5-4-403 (Repl. 1997).  In the case at bar, the trial-judge exercised discretion in instructing the jury, over the State’s objection, that appellant was eligible for the alternative sanction of probation and that they could recommend that punishment, but that the trial court was not obliged to follow it. He also exercised his discretion after appellant’s counsel requested the alternative sentence of probation when he stated that this was not the case to go against the jury’s recommended sentence. The trial judge had given the jury the option to recommend probation, and that option was rejected. His unnecessary comment, that he had not yet gone against a jury, does not negate the discretion he had already obviously exercised. Affirmed. Pittman, Jennings, and Vaught, JJ., agree. Hart and Neal, JJ., dissent.